Citation Nr: 1429485	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected degenerative joint disease of the right ankle (right ankle disorder).

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a left great toe disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served in the Army Reserve from June 1975 to October 1996, with periods of active duty for training in June 1979, August 1982, August 1992, and September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In a November 2012 letter, the Board informed the Veteran that the individual who presided at the May 2011 videoconference hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the Veteran had the right to a hearing before another VLJ.  If he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran is presumed to have received the November 2012 notice because it was not returned in the mail.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Because the Veteran did not respond within 30 days, he waived the right to an additional hearing.  The case has accordingly been reassigned.

The Board remanded the claim in December 2011 for further development and consideration. 

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current left ankle disorder was not shown in service or for many years thereafter, and is not related to service.

2.  The most probative evidence indicates the Veteran's current right wrist disorder was not shown in service or for many years thereafter, and is not related to service.

3.  The most probative evidence indicates the Veteran's current left great toe disorder was not shown in service or for many years thereafter, and is not related to service.

4.  The Veteran's right ankle disorder is manifested by moderate limitation of motion, with pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a left great toe disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The requirements for a rating higher than 10 percent for a right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in January 2012, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2012 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.   

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The increased rating claim involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

VA has obtained service treatment records (STRs), obtained post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board remanded the claim in December 2011 to provide the Veteran adequate VCAA notice, obtain additional right ankle treatment records, and obtain a right ankle examination.  VCAA notice was sent to the Veteran and treatment records were requested.  The agency of original jurisdiction has substantially complied with the December 2011 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her current left ankle, right wrist, and left great toe disorders were caused by in-service injuries.  She also notes that she has suffered from constant, chronic pain in these joints since service.  

The Veteran's STRs show that she twisted her left ankle in late June 1979 while on a four-mile run.  The impression was a sprain.  A July 1979 left ankle X-ray was negative for fracture.  In August 1992, she sustained a right wrist sprain that occurred during a period of annual training.  She complained of pain on the extreme of wrist movements.  There was no swelling.  Right wrist and hand X-rays were negative for fracture.  Questionable avascular necrosis was noted.  While in transit to your duty station for active duty for training in September 1994 she sustained a contusion to the left great toe. 

VA treatment records from 2007 to the present note complaints of chronic left ankle, right wrist, and left great toe pain.  

A VA examination was conducted in July 2009.  The examiner reviewed the Veteran's claims file, medical records, and her June 1979 in-service left ankle injury.  The Veteran reported daily left ankle pain, decreased motion, and swelling.  Left ankle X-ray showed degenerative changes.  The examiner diagnosed degenerative joint disease of the left ankle and opined that it is less likely as not caused by service.  The rationale provided was that the examiner was unable to make a direct connection because there is no documentation of a chronic left ankle condition within 12 months of her injury during active duty for training.  The examiner noted that, in June 1987, an in-service history does not mention a left ankle condition, and the lower extremity portion of the physical examination was normal.  

The examiner noted that the Veteran's STRs show that she was treated for a right wrist sprain in August 1992.  X-ray of her right wrist showed no acute changes.  The examiner diagnosed right wrist strain.  The examiner opined that her right wrist strain is less likely as not caused by service.  The rationale provided was that the examiner is unable to make a direct condition because there is no documentation of a chronic right wrist disability within a year of her injury.  

The examiner noted that the Veteran's STRs indicate that she injured her left great toe in September 1994.  Current X-ray showed no fracture or acute soft tissue abnormality.  The examiner diagnosed left great toe strain, and bilateral pes planus (not a claimed condition).  The examiner opined that her left great toe condition is less likely as not caused by service.  The rationale provided was that the examiner was unable to make a direct connection because there was no documentation of a chronic left toe condition within a year of her treatment for a contusion to the great toe in 1994.

On review of the evidence above, Veteran has diagnosed disorders of the left ankle, right wrist and left great toe.  The Board notes as a threshold matter that the first element of service connection is accordingly met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is typically required when an issue is of a complex nature, as is the case here, such that a layperson does not possess the requisite expertise to provide a probative opinion.

The only medical opinion of record is that of the July 2009 VA examiner.  That opinion indicates that the Veteran's current conditions are less likely as not related to service including the in-service injuries.  This opinions are based on a review of the claims file, considered the in-service injuries, considered the Veteran's lay assertions, and are supported by sound and detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, the Board finds that they are entitled to great probative weight.

The Veteran genuinely believes that her current disabilities were incurred in service.  Her statements regarding the symptoms of the disabilities are credible, but the Board accords more evidentiary value to the July 2009 VA examiner's opinions that considered such statements but did not conclude there was a relationship between the current disabilities and service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether a current disability was caused by an in-service injury, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As the Veteran's currently diagnosed right wrist strain and left great toe strain are not a "chronic disease" under 38 C.F.R. § 3.309(a), consideration under 38 C.F.R. § 3.303(b) is not warranted.  See Walker, supra.  

Whether the symptoms the Veteran alleges to have experienced in service or following service are in any way related to her current left ankle arthritis requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra, as to the specific issue in this case, whether the Veteran's current left ankle arthritis is due to an in-service left ankle sprain, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.

In addition, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case because the evidence of record does not show that the Veteran manifested knee arthritis to a degree of 10 percent within one year from the date of separation from active duty, i.e., from February 1998 to February 1999.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's service connection claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board there has to consider whether to "stage" the ratings, meaning assign different ratings at different times to compensate her for any variances in the severity of her service-connected disabilities.  See Fenderson v. West, 12 Vet. App. 119 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings but, instead, established ratings).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The United States Court of Appeals for Veterans Claims clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. at 592.  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides, in pertinent part, that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Service connection for degenerative joint disease right ankle (claimed as right ankle fracture is granted with an evaluation of 10 percent effective September, 2006.   His disability is evaluated under DC 5271.

A VA Examination was performed in July 2009.  The examiner reviewed the Veteran's claims file and medical records.  The Veteran reported constant pain in her right ankle.  Right ankle range of motion was plantar flexion 0 to 45 degrees, dorsiflexion 0 to 20 degrees, inversion 0 to 25 degrees and eversion 0 to 15 degrees.  There was no additional loss of motion on repetitive use.  The examiner noted objective evidence of pain with range of motion testing.  X-ray of the right ankle showed osteoarthritis of the talocalcaneal joint.  The examiner diagnosed degenerative joint disease of the right ankle.  

A VA Examination was performed in March 2012.  The Veteran reported that flare-ups did not impact the function of the ankle.  Right ankle range of motion was plantar flexion 0 to 45 degrees, and dorsiflexion 0 to 20 degrees.  The Veteran reported pain throughout the movements.  There was pain on palpation of the right ankle.  There was no right ankle limitation of motion following repetitive motion.  Pain on movement caused functional loss.   right ankle muscle testing was 5/5.  All right ankle joint stability tests were normal.  there was no ankylosis of the right ankle.  The Veteran stated that she used a walker.  Ankle X-rays demonstrate no ankle arthritis.  They do show some talonavicular arthrosis which she is not subjectively symptomatic.  Her right ankle disability does not affect her ability to work. In an addendum completed later that month, the examiner stated that solely upon the Veteran's service connected right ankle, she would be able to perform the duties associated with physical and sedentary employment.

A VA treatment dated in March 2012 indicates that the Veteran was given two elastic ankle braces.  

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

On review of the evidence above, the Board finds the Veteran's right ankle disability most closely approximates moderate limitation of motion, even considering his complaints of pain, swelling, and popping.  See DeLuca, supra.  
The Veteran's measured ROM was limited by only 10 degrees in each direction and thus had half the normal dorsiflexion, and more than half the normal plantar flexion, remaining; the Board accordingly cannot characterize limitation of motion as "marked."  The Board also notes the VA examination showed "mild" osteoarthritis and found no impairment of standing or walking that was attributed to the right ankle disability.  

The Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  The Veteran has reported pain, swelling and popping in the ankle.  However, the functional impairment noted is appropriately rated.  Thus, his lay evidence does not demonstrate entitlement to a rating higher than 10 percent.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.   

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's neurological disability of the right ankle disability are not met.  Accordingly, the claim must be denied.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and generally provide for additional or more severe symptoms than currently shown by the evidence.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim in excess of the rating assigned, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a right wrist disorder is denied.

Service connection for a left great toe disorder is denied.

An increased rating for a right ankle disorder is denied.  


REMAND

The Board remanded the Veteran's lumbar spine disability claim for an examination and opinion.  In making this determination, the examiner was instructed to consider the June 2008 VA treatment note indicating that the pain in her ankles (of which only the right is currently service-connected) may exacerbate the pain in her back.  

A VA examination was conducted in March 2012.  The examiner opined that the Veteran has age appropriate lumbar degenerative disc disease (DDD); she has mild bilateral talonavicular arthrosis per X-ray, not symptomatically, and has normal ankle range of motion with no instability.  There is nothing to indicate to me, clinically or radiographically, that her ankles would lead to aggravation of her lumbar condition.  However, there is no indication that the examiner considered the specified June 2008 VA treatment note.  The claims file should be returned to eh March 2012 examiner for an addendum opinion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant VA treatment records dated from June 2012 to the present

2.  Return the claims file to the March 2012 VA examiner, if available.  The March 2012 VA examination report and the claims file should be reviewed.  Thereafter, the examiner should consider the June 2008 VA treatment note indicating that the pain in her ankles (of which only the right is currently service-connected) may exacerbate the pain in her back.  Then provide an addendum opinion regarding whether it is at least as likely as not that the Veteran's lumbar spine disorder has been aggravated beyond natural progression by her service-connected degenerative joint disease of the right ankle.  The examiner is to make a specific reference to the June 2008 VA treatment note.  

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

3.  After completion of the above and any additional development deemed necessary, the remaining issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


